Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment of claims 3 and 4, was given in an interview with Grace Kim on February 12, 2021.
The application has been amended as follows: 
Claim 4 is cancelled.
Claim 3 is rewritten as: 
- - A liquid crystal display device comprising: 
a first substrate;
a second substrate disposed to oppose the first substrate;
a layer of liquid crystal located between the first substrate and the second substrate; and 
an alignment film disposed on the first substrate so as to be in contact with the layer of the liquid crystal,
the liquid crystal having a refractive-index anisotropy ∆n of 0.11 or more, the layer of the liquid crystal having a thickness d of 2.5 µm or less, and a product ∆nd of µm or more but 0.31 µm or less, 
the alignment film colored yellow by containing a first polyimide which has a skeleton originated from an aromatic tetracarboxylic acid as a tetracarboxylic acid component, or a polymer compound which has an azobenzene skeleton, a cinnamate skeleton or a stilbene skeleton, chromaticities x and y of the yellow color having been adjusted by adjusting a structure of a conjugated system formed in the respective skeleton, and
a transmissivity of light having a wavelength of 450 nm in the first substrate and the alignment film is 85% or more but 97% or less. - -.
Claim 14 is rewritten as: 
- - The device of Claim 12, wherein in the formula (1), one of the phenylene groups and a nitrogen atom contained by the Y form a conjugated system.- -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2014/0225036, fails to fairly teach or suggest, even in view of US 2013/0128204, US 2011/0199565, US 2014/0248445 and US 2014/0036538, the liquid crystal display device comprising the specific combination of laminate structure, function, composition and optical properties, as described above.  See Applicant’s arguments in the response filed on November 23, 2020.
In addition, Applicant’s specification contains Figure 6 which demonstrates that the color chromaticities x and y of light that has passed through a general display panel can have values which indicate a bluish hue when ∆nd is set within the claimed range of 2 + ∆y2)1/2 (formula (9), lower half of page 32).
Table 1 of Applicant’s specification (page 33) demonstrates that adjustment of the chromaticities x and y of the compensating yellow color by adjusting the structure of the conjugated system formed in the skeleton of the polyimide or polymer compound requires chemical manipulation (synthetic, Table 1) and process manipulation (heating time, Table 1).

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782